Citation Nr: 0901293	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the RO 
in St. Louis, Missouri, which denied service connection for 
PTSD.  

The RO denied reopening the veteran's claim for low back 
injury with degenerative joint disease in a March 2006 rating 
decision.  The veteran subsequently submitted a statement 
dated in January 2007 requesting that specific service 
medical records be obtained and reviewed in reopening his 
claim for a low back disability.  This matter is therefore 
referred back to the RO for appropriate action.  


REMAND

Unfortunately, the Board must remand this claim to ensure 
full and complete compliance with the duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The U.S. Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  

The veteran indicated in a June 2005 statement that his PTSD 
is attributable to in-service stressors including spending 
six months in the field working with the infantry.  The 
veteran reported that he served in Vietnam from April 1966 to 
April 1967.  While in Vietnam, the veteran was assigned to 
Company B of the 15th TC Battalion with the 1st Cavalry 
Division in Vietnam.  The veteran alleged that he was located 
in "Phan Avet," Vietnam in September 1966 where he was 
involved in mortar attacks and witnessed many men killed or 
wounded.  VA has a duty to obtain all outstanding, identified 
records that are in the possession of the VA adjudicators 
during the construction of the claim.  Because the alleged 
location and attacks are unverified, the Board remands this 
claim to the RO to verify the location of and events that 
occurred to Company B of the 15th TC Battalion with the 1st 
Cavalry Division in September 1966 through a request to the 
Joint Services Records Research Center (JSRRC) or any other 
appropriate agency.  

If the veteran's in-service events of September 1966 are 
verified, the RO should schedule a medical examination to 
establish whether the veteran's PTSD is associated with his 
military service.  McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  At the examination, the veteran should be asked for 
specifics regarding his in-service stressors, and a 
determination made as to whether or not his PTSD is related 
to the verified stressors.  

(It is acknowledged that the veteran underwent a VA 
psychiatric evaluation in April 2005 wherein he was diagnosed 
with PTSD.  The examiner indicated that the veteran's in-
service stressors were unspecified Vietnam experiences, 
including witnessing a lot of fighting.  Because the 
diagnosis rests on stressors which have not been verified, it 
fails to satisfy the criteria noted above for a valid PTSD 
diagnosis for VA purposes.  See 38 C.F.R. §  3.304(f).)

Accordingly, the case is REMANDED for the following action:

1. The RO should prepare a letter asking 
the United States Joint Services Records 
Research Center (JSRRC) (previously the 
U.S. Armed Services Center for Research of 
Unit Records (CRUR)) or any other 
appropriate agency to provide any 
available information which might 
corroborate the veteran's alleged 
stressor.  Specifically, a request should 
be made to search for unit records for 
Company B of the 15th TC Battalion with 
the 1st Cavalry Division regarding the 
attacks occurring in September 1966.    

2.	If and only if the in-service stressor 
events in September 1966 are verified, the 
RO should schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any PTSD to include 
whether such a disorder is as likely as 
not etiologically related to service, to 
include any verified service stressor.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in the VA's efforts to develop his 
claim, including reporting for any scheduled VA examination 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. §  3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

